                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


GERARD MORELAND,

             Plaintiff,

v.                                              Case No. 8:20-cv-558-AEP

ANDREW M. SAUL,
Commissioner of Social Security,

             Defendant.
                                           /

                                      ORDER

      Plaintiff seeks judicial review of the denial of his claim for Supplemental

Security Income (“SSI”). As the decision was based on substantial evidence and

employed proper legal standards, the Commissioner’s decision is affirmed.

                                          I.
      A.     Procedural Background

      Plaintiff filed an application for SSI (Tr. 614-22).       The Social Security

Administration (“SSA”) denied Plaintiff’s claims both initially and upon

reconsideration (Tr. 507-37, 540-44, 547-55).          Plaintiff then requested an

administrative hearing (Tr. 556). Per Plaintiff’s request, the Administrative Law

Judge (“ALJ”) held a hearing at which Plaintiff appeared and testified (Tr. 482-

506). Following the hearing, the ALJ issued an unfavorable decision finding

Plaintiff not disabled and accordingly denied Plaintiff’s claims for benefits (Tr. 464-

81). Subsequently, Plaintiff requested review from the Appeals Council, which the
Appeals Council denied (Tr. 1-7, 609-13). Plaintiff then timely filed a complaint

with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g),

1383(c)(3).

      B.      Factual Background and the ALJ’s Decision

      Plaintiff, who was born in 1970, claimed disability beginning January 1, 2001

(Tr. 614). Plaintiff obtained an eleventh-grade education (Tr. 638). Plaintiff did not

have any past relevant work (Tr. 502). Plaintiff alleged disability due to repeated

heart attacks, four herniated discs in his back, and a bad left knee (Tr. 637).

      In rendering the administrative decision, the ALJ concluded that Plaintiff

had not engaged in substantial gainful activity since June 22, 2017, the application

date (Tr. 469). After conducting a hearing and reviewing the evidence of record,

the ALJ determined Plaintiff had the following severe impairments: myocardial

infarction status post five stent placements, lumbago with no neurological deficits,

history of tibial plateau open reduction internal fixation, major depressive disorder,

and generalized anxiety disorder (Tr. 469).            Notwithstanding the noted

impairments, the ALJ determined Plaintiff did not have an impairment or

combination of impairments that met or medically equaled one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 469). The ALJ then

concluded that Plaintiff retained a residual functional capacity (“RFC”) to perform

light work, except that Plaintiff could lift and/or carry 20 pounds occasionally and

10 pounds frequently; stand and/or walk six hours in a workday; sit six hours in a

workday with normal breaks; frequently climb ladders, ropes, scaffolds, ramps, and



                                          2
stairs; frequently balance, stoop, kneel, crouch, and crawl; must avoid concentrated

exposure to hazards; could understand, remember, carry out, and perform simple,

routine tasks and instructions with occasional interaction with the general public

and supervisors (Tr. 471). In formulating Plaintiff’s RFC, the ALJ considered

Plaintiff’s subjective complaints and determined that Plaintiff’s statements as to the

extreme functional limiting effects of his symptoms were not entirely consistent with

the objective evidence of record or his admitted activities of daily living (Tr. 485).

      Considering Plaintiff’s noted impairments and the assessment of a vocational

expert (“VE”), however, the ALJ determined Plaintiff had no past relevant work

(Tr. 485). Given Plaintiff’s background and RFC, the VE testified that Plaintiff

could perform other jobs existing in significant numbers in the national economy,

such as a fast food worker, housekeeper, and small parts assembler (Tr. 476, 502-

03). Accordingly, based on Plaintiff’s age, education, work experience, RFC, and

the testimony of the VE, the ALJ found Plaintiff not disabled (Tr. 476).

                                          II.

      To be entitled to benefits, a claimant must be disabled, meaning the claimant

must be unable to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. 42 U.S.C. §1382c(a)(3)(A). A “physical or mental

impairment” is an impairment that results from anatomical, physiological, or




                                           3
psychological abnormalities, which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. § 1382c(a)(3)(D).

      The Social Security Administration, in order to regularize the adjudicative

process, promulgated the detailed regulations currently in effect. These regulations

establish a “sequential evaluation process” to determine whether a claimant is

disabled. 20 C.F.R. § 416.920. If an individual is found disabled at any point in the

sequential review, further inquiry is unnecessary. 20 C.F.R. § 416.920(a). Under

this process, the ALJ must determine, in sequence, the following: whether the

claimant is currently engaged in substantial gainful activity; whether the claimant

has a severe impairment, i.e., one that significantly limits the ability to perform

work-related functions; whether the severe impairment meets or equals the medical

criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the claimant

can perform his or her past relevant work. 20 C.F.R. § 416.920(a)(4). If the claimant

cannot perform the tasks required of his or her prior work, step five of the evaluation

requires the ALJ to decide if the claimant can do other work in the national

economy in view of his or her age, education, and work experience. 20 C.F.R. §

416.920(a)(4)(v). A claimant is entitled to benefits only if unable to perform other

work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. § 416.920(g)(1).

      A determination by the Commissioner that a claimant is not disabled must

be upheld if it is supported by substantial evidence and comports with applicable

legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a



                                          4
conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v.

Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).          While the court reviews the

Commissioner’s decision with deference to the factual findings, no such deference

is given to the legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260

(11th Cir. 2007) (citations omitted).

      In reviewing the Commissioner’s decision, the court may not reweigh the

evidence or substitute its own judgment for that of the ALJ, even if it finds that the

evidence preponderates against the ALJ’s decision. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158-59 (11th Cir. 2004) (citation omitted). The Commissioner’s

failure to apply the correct law, or to give the reviewing court sufficient reasoning

for determining that he or she has conducted the proper legal analysis, mandates

reversal. Ingram, 496 F.3d at 1260 (citation omitted). The scope of review is thus

limited to determining whether the findings of the Commissioner are supported by

substantial evidence and whether the correct legal standards were applied. 42

U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam)

(citations omitted).

                                         III.

      Plaintiff argues that the Appeals Council erred by failing to find that the

evidence submitted to it after the ALJ’s decision was material, new, and that a

reasonable probability existed that the evidence would have altered the ALJ’s

decision. If a claimant is dissatisfied with a hearing decision, the claimant may



                                          5
request that the Appeals Council review the action. 20 C.F.R. § 416.1467. When

a claimant appeals an ALJ’s decision to the Appeals Council, “[t]he Appeals

Council must consider new, material, and chronologically relevant evidence and

must review the case if the administrative law judge’s action, findings, or conclusion

is contrary to the weight of the evidence currently of record.” Ingram, 496 F.3d at

1261 (internal quotation and citation omitted); see 20 C.F.R. § 416.1470(b). 1

Thereafter, review by a federal district court requires consideration of evidence not

initially submitted to the administrative law judge but considered by the Appeals

Council in order to determine whether that new evidence renders the denial of

benefits erroneous. See Ingram, 496 F.3d at 1258, 1262. A remand under sentence

four is warranted when a claimant submits new evidence to the Appeals Council,

which the Appeals Council does not adequately consider in denying the claimant’s

request for review. Timmons v. Comm’r of Soc. Sec., 522 F. App’x 897, 902 (11th Cir.

2013) (citing Ingram, 496 F.3d at 1268); see also Washington v. Soc. Sec. Admin.,

Comm’r, 806 F.3d 1317, 1321 (11th Cir. 2015) (stating that, “when the Appeals

Council erroneously refuses to consider evidence, it commits legal error and remand

is appropriate.”). Accordingly, “[t]o obtain a sentence four remand, the claimant

must show that, in light of the new evidence submitted to the Appeals Council, the

ALJ’s decision to deny benefits is not supported by substantial evidence in the




1
 The cited references to the regulations pertain to those in effect at the time the decision
was rendered.



                                             6
record as a whole.” Timmons, 522 F. App’x at 902 (citing Ingram, 496 F.3d at 1266-

67).

       Where the evidence submitted by the claimant is “new, material, and

chronologically relevant,” the Appeals Council must consider it. Ingram, 496 F.3d

at 1261 (internal quotation omitted); see 20 C.F.R. § 416.1470(b). “Evidence is

considered ‘material’ when it is ‘relevant and probative so that there is a reasonable

possibility that it would change the administrative result.’” Stone v. Soc. Sec. Admin.,

658 F. App’x 551, 553 (11th Cir. 2016) (quoting Milano v. Bowen, 809 F.2d 763, 766

(11th Cir. 1987)). Further, evidence is considered chronologically relevant when it

relates to the period on or before the date of the ALJ’s decision. Horowitz v. Comm’r

of Soc. Sec., 688 F. App’x 855, 864 (11th Cir. 2017) (citing Washington, 806 F.3d at

1322)). Notably, as the Eleventh Circuit recognizes, medical opinions based on

treatment or evaluations occurring after the date of the ALJ’s decision may be

considered chronologically relevant where the opinions relate back to the date of

the ALJ’s decision. Washington, 806 F.3d at 1322 (citations omitted).

       Here, the Appeals Council considered Plaintiff’s evidence of a heart attack

after the ALJ’s decision and stated that it “[did] not relate to the period at issue,”

and thus was not chronologically relevant (Tr. 2). On appeal, Plaintiff argues that

the evidence is chronologically relevant because Plaintiff complained of shortness

of breath at the oral hearing before the ALJ (Tr. 490), and that “it is not mere

speculation that his coronary artery disease was severe enough at the time of the




                                           7
ALJ’s decision, to reasonably cause shortness of breath when walking,” (Doc 21 at

8).

      The evidence in question detailed Plaintiff’s hospital admission and

treatment beginning approximately three weeks after the ALJ’s decision (Tr. 2).

The medical records show that Plaintiff suffered a heart attack and complained of

shortness of breath at the time of admission to the hospital (Tr. 23, 258). The

discharging physician noted an inhaler prescription for shortness of breath and a

discussion of an evaluation for COPD (Tr. 23-24). However, there is no indication

in the hospital records that the treating physicians reviewed Plaintiff’s treatment

records from the period prior to the ALJ’s decision. Likewise, the hospital records

do not contain a medical opinion regarding the cause of Plaintiff’s shortness of

breath at the time of the ALJ’s decision.

      The Eleventh Circuit has stated that its holding in Washington was limited to

“the specific circumstances of [the] case.” Hargress v. Soc. Sec. Admin., Comm’r, 883

F.3d 1302, 1309 (11th Cir. 2018) (citing Washington, 806 F.3d at 1322-23). Medical

opinions may be considered chronologically relevant when: (1) the claimant

described his symptoms during the relevant period to the treating physician; (2) the

treating physician reviewed the claimant’s treatment records from that period; and

(3) there was no evidence of a decline in the claimant’s condition in the time since

the ALJ’s decision. See Hargress, 883 F.3d at 1309; Franqui v. Comm’r of Soc. Sec.,

No. 18-11975, 2019 WL 2173780, at *2 (11th Cir. Jan. 10, 2019).




                                            8
      Without a medical opinion linking Plaintiff’s hospitalization after the ALJ’s

decision to the symptoms described at the oral hearing, Plaintiff’s argument is

speculative and does not support a finding that the evidence in question was

chronologically relevant. See Moody v. Berryhill, No. 8:16-CV-3113-T-CPT, 2018

WL 8582445 at *6 (M.D. Fla. Sept. 7, 2018) (finding that evidence of a subsequent

heart attack was speculative regarding the duration of Plaintiff’s heart disease and

was not sufficient to demonstrate an error on the part of the Appeals Council).

      For the foregoing reasons, the Appeals Council properly denied review and

the Commissioner’s decision is supported by substantial evidence.

                                        IV.

      Accordingly, after consideration, it is hereby

      ORDERED:

      1. The decision of the Commissioner is AFFIRMED.

      2. The Clerk is directed to enter final judgment in favor of the Commissioner

and close the case.

      DONE AND ORDERED in Tampa, Florida, on this 2nd day of July, 2021.




cc: Counsel of Record



                                         9
